     Case
      Case2:18-cv-00002-BMM
            2:18-cv-00002-BMM Document
                               Document106-3 Filed07/12/19
                                        91 Filed   10/04/19 Page
                                                             Page1 1ofof1111




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION

JOHN MEYER,                                          CV-18-02-BU-BMM
                  Plaintiff,


      vs.
BIG SKY RESORT and SALEWA                            AMENDED SCHEDULING O RDER
USA, LLC,
                   Defendants.




      Defendant Big Sky Resort moved the Court on July 1, 2019, to issue a

scheduling order in this matter. (Doc. 88.) Neither Defendant Salewa USA, LLC,

nor Plaintiff John Meyer oppose Big Sky’s motion.


      Accordingly, IT IS ORDERED that Big Sky Resort’s Unopposed Motion

for a Scheduling Order (Doc. 88) is GRANTED.


      IT IS FURTHER ORDERED:


      1.    Scheduling Order. The Court issues the following scheduling order:

      All parties shall disclose liability experts
      on or before:                                  November 8, 2019

      Plaintiffs shall disclose damages experts
      (with Rule 26(a)(2) reports)

                                           1
Case
 Case2:18-cv-00002-BMM
       2:18-cv-00002-BMM Document
                          Document106-3 Filed07/12/19
                                   91 Filed   10/04/19 Page
                                                        Page2 2ofof1111



on or before:                                November 8, 2019


Defendant shall disclose damages experts
(with Rule 26(a)(2) reports)
on or before:                                December 13, 2019


All parties shall disclose
rebuttal experts on or before:               January 10, 2020

Discovery motions (with briefs)
shall be filed no later than 10 days
following the meet and confer
required by Rule 26(c)(1)
and Rule 37(a)(1).

Discovery shall close on:                    February 7, 2020


All pretrial motions, other than discovery
motions and above mentioned motions to
dismiss, shall be filed and fully briefed
on or before:                                 April 10, 2020


Status conference and motion hearing:        May 6, 2020, 1:30 p.m.
                                             Federal Courthouse
                                             Butte, Montana

Attorney conference to discuss preparation
of final pretrial order on or before:      June 5, 2020

Proposed final pretrial order:               June 19, 2020

Final pretrial conference:                   July 2, 2020, 1:30 p.m.
                                             Federal Courthouse
                                             Butte, Montana

Trial briefs, jury instructions due:         July 7, 2020
                                       2
     Case
      Case2:18-cv-00002-BMM
            2:18-cv-00002-BMM Document
                               Document106-3 Filed07/12/19
                                        91 Filed   10/04/19 Page
                                                             Page3 3ofof1111




      Trial (6 member jury):                        July 13, 2020, 9:00 a.m
                                                    Federal Courthouse
                                                    Butte, Montana

      A continuance of any deadline set by this Order does not extend any other

deadline, absent order of Court permitting.

      IT IS FURTHER ORDERED:

      2.     Local Rules and Electronic Filing. Parties are advised that revised

Local Rules for the District of Montana became effective February 1, 2019, and

apply in all cases pending when changes become effective. In addition, all counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”). All

counsel must show cause if they are not filing electronically. Further information

is available on the Court’s website, www.mtd.uscourts.gov, or from the Clerk’s

Office. See also L.R. 1.4.

      3.     Service by E-Mail for Parties Not Filing Electronically. Parties not

filing electronically may consent to be served by e-mail, pursuant to Fed. R. Civ. P.

5(b)(2)(E), by agreeing to such service in writing. See L.R. 1.4(c)(3).

      4.     Amending Pleadings or Joining Parties. Parties are not required to

seek leave of the Court to amend pleadings or join parties prior to the deadline

established in paragraph 1.

      5.     Discovery Issues. Unresolved discovery issues shall be presented for

resolution promptly. Discovery motions (with briefs) shall be filed no later than 10
                                          3
      Case
       Case2:18-cv-00002-BMM
             2:18-cv-00002-BMM Document
                                Document106-3 Filed07/12/19
                                         91 Filed   10/04/19 Page
                                                              Page4 4ofof1111



days after counsel has met and conferred as required by Fed. R. Civ. P. 37.

Discovery motions not submitted in compliance with this Order will be denied.

       6.     Motions. All motions, except discovery motions, shall be filed to

ensure they are fully briefed by the date specified in paragraph 1. “Fully briefed”

means that the brief in support of the motion and the opposing party’s response

brief are filed.

       7.     Identification and Authenticity of Written Documents. The parties

stipulate as to identification and authenticity for all written documents produced in

pretrial disclosure and during the course of discovery, except as provided in this

paragraph. If a party objects to either the identification or the authenticity of a

particular document produced by another party, the objecting party must make and

serve a specific objection upon all other parties within 30 days of receipt of the

document. If a document is produced and the producing party objects either to

identification or authenticity, the producing party shall so state, in writing, to all

other parties at the time of production. All other objections are reserved for trial.

       8.     Expert Reports. Expert reports for any witness retained or specially

employed to provide expert testimony in the case, or whose duties as an employee

of a party involve giving expert testimony shall be served on or before the

disclosure deadline specified in paragraph 1. Such reports are to be in compliance

with Fed. R. Civ. P. 26(a)(2)(B) and shall be complete, comprehensive, accurate,


                                            4
      Case
       Case2:18-cv-00002-BMM
             2:18-cv-00002-BMM Document
                                Document106-3 Filed07/12/19
                                         91 Filed   10/04/19 Page
                                                              Page5 5ofof1111



and tailored to the issues on which the expert is expected to testify. An inadequate

report or disclosure may result in exclusion of the expert’s opinions at trial even if

the expert has been deposed.

       9.     Supplemental Disclosure. Initial reports or depositions of experts

determined to be inaccurate or incomplete shall be corrected or completed by

supplemental disclosure no later than 90 days before trial.

       10.    Interim Status Conference. The Court will convene an interim status

conference upon application by any party if deemed necessary or appropriate by

the requesting party.

       11.    Number of Jurors and Length of Trial. Trial of this case shall be

conducted in Great Falls, Montana, before a jury of six persons. The parties except

the trial to last 4 days.

       12.    Attorney Conference for Trial Preparation. If the case does not

settle, counsel for the plaintiffs shall convene an attorneys’ conference during the

week indicated in paragraph 1, or before, to complete the Final Pretrial Order, to

exchange exhibits and witness lists, and to complete or plan for the completion of

all items listed in L.R. 16.4(b). The Final Pretrial Order shall comply with the

form prescribed by Fed. R. Civ. P. 26(a)(3)(A)(i)-(iii) and Local Rule 16.4. Except

for relevancy, objections to the use or designation of deposition testimony are

waived if they are not disclosed on the opposing party’s witness list, and objections


                                           5
      Case
       Case2:18-cv-00002-BMM
             2:18-cv-00002-BMM Document
                                Document106-3 Filed07/12/19
                                         91 Filed   10/04/19 Page
                                                              Page6 6ofof1111



to exhibits are waived if they are not disclosed on the opposing party’s exhibit list.

See generally Forms D, E, and F, Local Rules Appendix C.

      13.    Final Pretrial Order. The parties should e-file the proposed Final

Pretrial Order and e-mail a copy in Word format to

bmm_propord@mtd.uscourts.gov. Once filed and signed by the Court, the Final

Pretrial Order supersedes all prior pleadings and may not be amended except by

leave of court for good cause shown.

      14.    Final Pretrial Conference. Counsel for the parties shall appear

before the Court in chambers at Great Falls, Montana, for the final pretrial

conference on the date and time set forth in paragraph 1. Each party should bring a

copy of its trial exhibits if a copy has not already been delivered to chambers.

      15.    Trial Briefs. Trial briefs are optional but if filed must be received by

the Court on the date indicated in paragraph 1.

      16.    Jury Instructions.

             (a)    The parties shall jointly prepare jury instructions upon which

      they agree (proposed joint instructions). If necessary, each party may also

      prepare a set of proposed supplemental instructions if different from the

      agreed joint instructions. No two instructions shall be submitted with the

      same number. The parties shall also prepare an agreed upon verdict form

      with the instructions. If a verdict form cannot be agreed to, each party shall


                                          6
Case
 Case2:18-cv-00002-BMM
       2:18-cv-00002-BMM Document
                          Document106-3 Filed07/12/19
                                   91 Filed   10/04/19 Page
                                                        Page7 7ofof1111



prepare a separate verdict form together with a written statement explaining

why they do not agree on a joint verdict form.

       (b)    Filing of Joint Proposed Jury Instructions and Joint Proposed

Verdict Form: By the date set forth in paragraph 1, any party filing

electronically or, if no party is filing electronically, Plaintiff’s counsel shall

(1) file one working copy of the Joint Proposed Jury Instructions and Joint

Proposed Verdict Form, and (2) e-mail the same documents, plus a clean

copy of each, in Word format to bmm_propord@mtd.uscourts.gov. If the

documents are filed conventionally, the filing party must deliver them to the

Clerk of Court in the Division of venue.

       (c)    Electronic Filers’ Supplemental Proposed Jury Instructions and

Separate Verdict Forms: By the date set forth in paragraph 1, each party

shall (1) file one working copy of its supplemental proposed Jury

Instructions, together with its proposed verdict form if the parties do not

jointly propose one; and (2) e-mail the same documents, plus a clean copy of

each, in WordPerfect format to bmm_propord@mtd.uscourts.gov.

       (d)    Conventional Filers’ Supplemental Proposed Jury Instructions

and Separate Verdict Forms: By the date set forth in paragraph 1, each party

shall (1) deliver to the Clerk of Court in the Division of venue one working

copy of its supplemental proposed Jury Instructions, together with its


                                     7
      Case
       Case2:18-cv-00002-BMM
             2:18-cv-00002-BMM Document
                                Document106-3 Filed07/12/19
                                         91 Filed   10/04/19 Page
                                                              Page8 8ofof1111



      proposed verdict form if the parties do not jointly propose one; and (2) e-

      mail the same documents, plus a clean copy of each, to

      bmm_propord@mtd.uscourts.gov.

      17.     Format of Jury Instructions.

              (a)   The clean copy shall contain:

                    (1)    a heading reading “Instruction No. ___”, and

                    (2)    the text of the instruction.

              (b)   The working copy shall contain:

                    (1)    a heading reading “Instruction No.      ”,

                    (2)    the text of the instruction,

                    (3)    the number of the proposed instruction,

                    (4)    the legal authority for the instruction, and

                    (5)    the title of the instruction; i.e., the issue of law addressed

                    by the proposed instruction.

              (c)   Jury instructions shall be prepared in 14-point Times New

      Roman font.

      18.     Settling of Instructions. The parties are advised that final

instructions for submission to the jury will be settled in chambers, on the record,

prior to closing argument, at which time counsel may present argument and make

objections.


                                           8
Case
 Case2:18-cv-00002-BMM
       2:18-cv-00002-BMM Document
                          Document106-3 Filed07/12/19
                                   91 Filed   10/04/19 Page
                                                        Page9 9ofof1111



19.    Trial Exhibits.

       (a)    Counsel shall electronically exchange exhibits (by CD, DVD,

e-mail, or other agreed upon method) with opposing counsel prior to the

final pretrial conference. Counsel must provide a binder of paper copies of

the exhibits upon request of opposing counsel.

       (b)    Each exhibit must show the number of the exhibit. If paper

copies of the exhibits are exchanged, the binders must bear an extended tab

showing the number of the exhibit. The exhibit list must identify those

exhibits the party expects to offer and those the party may offer if the need

arises. Fed. R. Civ. P. 26(a)(3)(A)(iii); Form F, Local Rules Appendix C.

       (c)    Exhibits marked for use at trial that have not been numbered in

discovery shall be marked by plaintiffs using an agreed upon range of arabic

numbers and by defendants using a different agreed upon range of arabic

numbers.

       (d)    Each exhibit must be paginated, including any attachments

thereto. Exhibits shall not be duplicated. An exhibit may be used by either

of the parties.

       (e)    Counsel shall file with the Court a CD or DVD of the exhibits,

as well as one paper copy of the exhibits. The paper copy shall be formatted

as described in (b), above. The electronic files and paper copy shall be


                                   9
     Case
      Case2:18-cv-00002-BMM
            2:18-cv-00002-BMM Document
                               Document106-3 Filed07/12/19
                                        91 Filed   10/04/19 Page
                                                             Page1010ofof1111



      delivered to the chambers of Judge Brian Morris on or before the date of the

      final pretrial conference.

             (f)    Failure to comply with (a) through (e) above may result in the

      exclusion of the exhibit at trial.

      20.    Jury Evidence Recording System (JERS). The parties shall be

prepared to use the Jury Evidence Recording System (JERS). JERS is available

through the Court. It allows jurors to use a touch-screen to see the evidence

admitted at trial in the jury room during their deliberations. Detailed information

about how to use JERS, including contact information for District personnel who

can explain further, is found on the Court's website, http://www.mtd.uscourts.gov/

under the heading “Attorneys.” Parties must contact the Clerk's office for technical

assistance for the use of JERS by the time of the Final Pretrial Conference in the

case and in no event less than two weeks before trial.

      21.    Calling Witnesses at Trial. When a witness is called to testify at

trial, counsel shall provide to the Clerk of Court four (4) copies of a single page

document, see Form I, Local Rules Appendix C, providing the following

information about the witness:

             (a)    the full name and current address of the witness;

             (b)    a brief description of the nature and substance of the witness’s

      testimony;


                                           10
     Case
      Case2:18-cv-00002-BMM
            2:18-cv-00002-BMM Document
                               Document106-3 Filed07/12/19
                                        91 Filed   10/04/19 Page
                                                             Page1111ofof1111



             (c)    date witness was deposed or statement taken

             (d)    a listing of each exhibit to which the witness may refer during

      direct examination.

      22.    Supplemental Schedule. This Order will be supplemented following

the May 6, 2020, status conference. The parties should be prepared to discuss the

following at the status conference:

             (a)    intended use of Real-Time reporting at trial;

             (b)    intended use of the courtroom electronic evidence system at

      trial; and

             (c)    intended use of video conferencing for presentation of

      witnesses at trial.

      DATED this 12th day of July, 2019.




                                          11
